Citation Nr: 1104717	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to separate ratings for any neurological 
disorder(s) associated with the Veteran's service-connected 
lumbar spine disability (other than peripheral neuropathy of the 
right lower extremity).

2.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to service-
connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to May 1996 and from 
November 1996 to August 1998.

This matter originally came before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The Board remanded the appeal in November 2007, May 2009 and 
April 2010. 


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran does not have a 
neurological disorder associated with his service-connected 
lumbar spine disability.

2.  Peripheral neuropathy of the right lower extremity was not 
demonstrated in-service, and a current generalized polyneuropathy 
is not related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Separate ratings for neurological disorder(s) are not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Peripheral neuropathy of the right lower extremity was not 
incurred or aggravated in service or secondary to the Veteran's 
service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

VA notified the Veteran in March 2004, May 2004, April 2008 and 
April 2010 of the information and evidence needed to substantiate 
and complete the claims, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain.  The RO provided notice of how disability 
ratings and effective dates are determined in March 2006 and 
April 2010 correspondence.  While the appellant did not receive 
full notice prior to the initial decision, after notice was 
provided, the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated in August 2010.   Accordingly, any timing 
deficiency has here been appropriately cured.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board finds that the 
examinations were adequate to allow proper adjudication of the 
issues on appeal.  The examiners conducted complete examinations, 
recorded all findings considered relevant under the applicable 
regulations and diagnostic codes, and considered the full history 
of the disability.  Moreover, the Veteran's statements in support 
of the claim are of record.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, service connection for certain diseases, such as 
organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). 38 C.F.R. § 3.310.

Factual Background

The Veteran seeks entitlement to service connection for 
peripheral neuropathy of the right lower extremity and any other 
neurological disorder, including as secondary to a lumbar spine 
disability.  In a February 1999 rating decision, service 
connection was granted for spondylosis of the lumbar spine with 
degenerative disc disease. 

The service treatment records show that the Veteran's back pain 
following his in-service injury was accompanied by complaints of 
radiating pain and cramping in his right leg.  

In March 2004, a medical opinion was received from a VA examiner 
regarding the relationship of any peripheral neuropathy and the 
Veteran's service-connected lumbar spine disability.  The 
examiner concluded that it was not at least as likely as not that 
the Veteran's peripheral neuropathy would be proximately due to 
or the direct result of his service-connected low back pain.  The 
examiner also stated that it would not be at least as likely as 
not that the service-connected chronic lower back pain aggravated 
or increased his disability manifestation or symptoms of 
peripheral neuropathy.  The examiner noted that the Veteran had a 
known diagnosis of human immunodeficiency virus (HIV) and that 
HIV in and of itself is a known cause of peripheral neuropathy.   
Therefore, the examiner felt that the Veteran's complaints of 
peripheral neuropathy would be attributable to his established 
diagnosis of HIV.

The Veteran underwent a VA examination of the spine in May 2004.  
The examiner concluded that the Veteran had other medical 
problems (aside from his lumbar spine disability) which would be 
considered more likely responsible for his peripheral neuropathy 
and weakness of his legs, but that the pain in his lower back 
would be considered at least as likely as not directly related to 
the trauma and injury which occurred during his time in service.  

The Board remanded the claims in November 2007 for further VA 
examination to determine if there were any neurological 
manifestations of the lumbar spine disability.  In particular, 
the Board noted that while the March 2004 VA examiner attributed 
the Veteran's peripheral neuropathy to his HIV, the Veteran's in-
service complaints of radiating pain in his right leg were not 
discussed.

In an April 2006 VA clinical record, it was noted that a CT of 
the lumbar spine at the level of L5-S1 revealed broad based 
bulging disc material with some mass effect upon the exiting 
nerve roots and the canal soft tissue contents.  It was indicated 
that the Veteran should be notified that a bulging disc was 
impinging on the nerves coming from the spine.

In a June 2008 VA clinical record, the Veteran was diagnosed as 
having chronic low back pain with known spondylolisthesis and 
radiculopathy.

The Veteran underwent a VA peripheral nerves examination in 
September 2008 and was diagnosed as having lumbar spine strain 
with degenerative disc disease.  The examiner stated that the 
Veteran had urinary frequency, erectile dysfunction, numbness, 
paresthesia, leg or foot weakness, falls and unsteadiness.  The 
etiologies of these symptoms were reported as not related to the 
claimed disability; however, the examiner stated some of the 
symptoms were from medications.  X-rays of the lumbar spine 
revealed that the vertebral body alignment was normal and that 
there was no evidence of spondylolisthesis.  The examiner 
recommended that EMG (electromyogram) and NCV (Nerve conduction 
study) should be ordered.     

In an October 2008 addendum, the VA examiner noted the Veteran's 
complaints of increased disabilities due to his low back 
disorder.  It was stated that that the examination revealed poor 
range of motion due to pain.  The examiner concluded that the 
issue could not be resolved without mere speculation and that a 
neurological evaluation, MRI and EMG studies were need to make a 
more complete evaluation of  the present complaints.  The 
examiner felt that the Veteran's pain may well be related, but 
the increase in radiation and weakness should be explored more 
thoroughly.  

The Veteran underwent an EMG study in February 2009.  Nerve 
conduction studies were performed on the right and left peroneal 
and tibial motor nerves.  The Veteran was diagnosed with mild 
generalized polyneuropathy.

An addendum opinion was obtained in February 2009.  The examiner 
noted that the Veteran recently underwent an EMG conduction study 
which revealed mild generalized polyneuropathy of the bilateral 
lower extremities.  The examiner further noted that an MRI scan 
revealed mild lumbar spondylosis at L5-S1, but no canal stenosis.  
With these studies in mind, the examiner did not believe that the 
Veteran suffered from lumbar radiculopathy.   It was stated that 
the Veteran's MRI scan showed no impingement on the nerves.  The 
examiner felt that the Veteran's neuropathy was most likely 
idiopathic.  The examiner concluded that the Veteran did have 
lumbosacral sprain/strain, but did not have evidence of 
radiculopathy causing mild generalized polyneuropathy.  

The Board remanded the claims in May 2009 in order to obtain 
further clarification from the February 2009 examiner.  
Specifically, the examiner was to indicate the origin of the MRI 
discussed in the February 2009 VA opinion.  The examiner was also 
requested to offer an opinion as to whether the Veteran's current 
right lower extremity condition was related to his active 
service.  Furthermore, the examiner was requested to identify any 
neurological symptoms that may be related to the service-
connected back condition.  

An addendum opinion was obtained in July 2009.  The examiner 
concluded that it is not as least as likely as not that the 
Veteran's current mild generalized polynueropathy is due to his 
lumbar spondylosis based on the fact that his EMG conduction 
studies did not reveal evidence of lumbar radiculopathy.  The 
examiner felt that the Veteran's neuropathy was most likely 
idiopathic. 

A further addendum opinion was obtained in October 2009.  The 
examiner noted that the Veteran did undergo an MRI in February 
2009 which showed mild lumbar spondylosis of L5-S1 with no canal 
stenosis or neuroforamina layering.  With regard to the Veteran's 
complaints of right lower extremity weakness, the examiner noted 
that the Veteran's current diagnosis would be chronic low back 
pain with mild lumbar spondylosis of L5-S1 with no canal stenosis 
or neuroforaminal layering.  Thus, the examiner felt that this 
would appear to be not at least as likely as not related to or 
aggravated by a service-connected back disability based on lack 
of pathology.  The examiner did not believe that it was directly 
due to service or was aggravated by the service-connected back 
condition.  The examiner reported that there may be some 
psychological overlays with regard to the right lower extremity 
weakness.  With regard to any neurological symptoms (the 
Veteran's complaints of loss of sensation, loss of motor 
function, radiculopathy, and occasional bowel and bladder 
impairment), the examiner noted that again, the MRI scan did not 
show any pathological indications.  Therefore, the examiner felt 
that the Veteran's current low back condition was mild in nature 
and could not say that the neurological subjective findings are 
related to his back versus psychological etiologies.   

Of record is a February 2009 VA MRI report which showed mild 
lumbar spondylosis of L5/S1.  It was noted that there was no 
canal stenosis or neural foramina layering. 

The Board further remanded the claims in April 2010 for further 
VA examination to determine whether the Veteran has any 
neurological disorder(s) of either lower extremity associated 
with his service-connected lumbar spine disability, or whether 
peripheral neuropathy of the right lower extremity is associated 
with the Veteran's service-connected lumbar spine disability.  In 
particular, the Board noted that a CT examination conducted in 
2006 disclosed "broad based bulging disc material with some mass 
effect upon the existing roots."  In contrast, the February 2009 
report states that there is a "small shallow central disc 
protrusion" at L5-S1 which results in "no canal stenosis or 
neural foramina layering."  The examiner was asked to reconcile 
these reports.

The Veteran underwent a VA examination in May 2010.   He was 
diagnosed as having mild, generalized polyneuropathy affecting 
erectile function (history) and both upper (history) and lower 
(history of EMG/NCS studies) extremities.  He was also diagnosed 
as having Bertolotti's syndrome (chronic, persistent low back 
pain and radiographically diagnosed transitional lumbar 
vertebrae).  The examiner opined that this polyneuropathy is not 
caused by the Veteran's service-connected back issues.  The 
examiner further determined that there is no evidence of a 
radiculopathy.   

The examiner explained that the Veteran's NCS showed abnormal 
sensory as well as motor nerves and that sensory nerves are not 
affected in a radiculopathy as the sensory ganglia lie outside 
the spinal canal.  It was noted, however, that the sensory nerves 
are affected in generalized neuropathies, such as those that 
occur in HIV disease, diabetes, thyroid dysfunction  and B12 
deficiency.  Conversely, the Veteran had normal EMG studies and 
EMG would not be expected to be normal in a radiculopathy.  The 
examiner further stated that MRI findings showed no compromise of 
the canal or the roots.  It was explained that the Veteran's 
chronic back pain was most likely due to a combination of his 
mild lumbar spondylosis of L5/S1 together with his congenital 
spina bifida occulta and transitional vertebra.  It was reported 
that both spina bifida occulta and transitional vertebrae are 
known to increase the incidence of chronic back pain - it has 
been postulated that both hypermobility and altered stresses 
become concentrated in the spine at the level immediately above 
the lumbar transitional vertebra.  Accelerated disc and facet 
joint degeneration at this level may then result and this 
hypermobility most likely explains the fluctuations in the 
Veteran's CT results. 

Analysis

The Board has gone to considerable lengths to obtain data and 
medical expert opinions so as to thoroughly and equitably address 
the Veteran's claims.  The Board is satisfied that such evidence 
and opinion is now of record.

The Veteran contends that he suffers from various neurological 
manifestations (such loss of sensation, loss of motor function, 
radiculopathy and occasional bowel and bladder impairment) and 
peripheral neuropathy of the right lower extremity, secondary to 
his service-connected lumbar spine disability.   

The medical evidence establishes a current diagnosis of mild, 
generalized polyneuropathy.  In this case, however, there is no 
credible and competent evidence that any neurological disorder, 
to include peripheral neuropathy of the right lower extremity, 
which was incurred in-service, or within one year of the 
Veteran's release from active duty.  The first documentation of 
peripheral neuropathy in the record is in 2004, which is several 
years after discharge from the Veteran's second period of service 
in 1998.  This length of time is evidence against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may 
be rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Furthermore, competent 
medical opinions from VA examiners in March 2004 and May 2010 
suggest that the Veteran's polyneuropathy is not related to 
service, but rather to his non service-connected HIV disorder.  
Accordingly, service connection for any neurological disorder 
(other than peripheral neuropathy of the right lower extremity) 
is not warranted on a direct or presumptive basis.  Also, service 
connection for peripheral neuropathy of the right lower extremity 
is not warranted on a direct or presumptive basis.

With respect to the issues of entitlement to secondary service 
connection for a neurological disorder, to include peripheral 
neuropathy of the right lower extremity, the VA examiners of 
record have concluded that the Veteran's generalized 
polyneuropathy was unrelated in any way to his lumbar spine 
disorder.  Many of the opinions were based on a review of the 
Veteran's medical history and supported by results from an MRI, 
CT scan, EMG and NCS reports.  Significantly, the May 2010 VA 
examiner determined that results from an NCS did not support the 
Veteran's complaints of radiculopathy arising from his lumbar 
spine but rather suggested a generalized neuropathy due to 
another medical condition such as HIV.  Furthermore, the examiner 
emphasized that the Veteran's EMG studies were normal which would 
not be expected in cases involving radiculopathy.  Moreover, the 
examiner noted that the MRI findings showed no compromise of the 
canal or roots.  There is no medical evidence to the contrary.  
Accordingly, service connection for any neurological disorder 
(other than peripheral neuropathy of the right lower extremity) 
on a secondary basis is not warranted.  Also, service connection 
for peripheral neuropathy of the right lower extremity on a 
secondary basis is not warranted. 

The Veteran, without medical training, does not meet the burden 
of presenting competent evidence as to medical cause and effect, 
or a diagnosis, merely by presenting his own statements.  While 
the veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing radiating pain, he is not 
competent to offer a medical conclusion.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  In this 
case, the Veteran has complained of radiating pain since his in-
service lumbar spine injury, however, objective diagnostic tests 
have indicated that such pain is not related to his service-
connected disorder.  There is no evidence showing, and the 
Veteran does not assert, that he has medical training to provide 
competent medical evidence as to the etiology of any claimed 
neurological disorder, to include peripheral neuropathy of the 
right lower extremity.

In summary, the evidence establishes that a neurological disorder 
(other than peripheral neuropathy of the right lower extremity) 
is not related to service or his service-connected lumbar spine 
disability.  Therefore, a separate rating cannot be assigned.  
Furthermore, the evidence also establishes that peripheral 
neuropathy of the right lower extremity is not related to service 
of his service-connected lumbar spine disability.  The 
preponderance of the evidence is against the Veteran's claims.  
The claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to a separate rating for any neurological disorder(s) 
associated with the Veteran's service-connected lumbar spine 
disability (other than peripheral neuropathy of the right lower 
extremity) is denied.

Entitlement to service connection for peripheral neuropathy of 
the right lower extremity is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


